Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 2,
2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00459-CV


            IN THE INTEREST OF S.G. AND A.G., CHILDREN

                   On Appeal from the 247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-53787


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed May 18, 2018. On March 22,
2019, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel Consists of Justices Wise, Zimmerer, and Spain.